





CITATION:
Mason v.
Chem
-Trend Limited Partnership, 2011 ONCA 415



DATE: 20110601



DOCKET: C52707 (M39782)



COURT OF APPEAL FOR ONTARIO



Doherty, Moldaver and Feldman JJ.A.



BETWEEN



Tom Mason

Appellant (Applicant)



and



Chem
-Trend Limited Partnership

Respondent (Respondent)



Chris G.
Paliare
and Richard
          Stephenson, for the appellant



Karen Fields and Susan Crawford, for the respondent



Heard: April 13, 2011

Reasons Released: May 3, 2011



ENDORSEMENT



[1]

Further to
para
. 35 of the
    reasons for judgment released May 3, 2011, and following receipt of submissions
    from the parties on the costs of the application, costs of the application
    below to the appellant fixed at $17,000 inclusive of disbursements and H.S.T.


Signed:           Doherty
    J.A.

M.
    J. Moldaver J.A.

K.
    Feldman J.A.


